DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pages 5 and 6, filed 03/09/2022, with respect to Claim 1 have been fully considered and are persuasive in view the certified translation of the priority document. The rejection of Claim 1 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of Claim 9-13 directed to group II non-elected without traverse. Accordingly, Claims 9-13 been cancelled.

Allowable Subject Matter
Claims 1-8 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including an end of the thin film member extends Claim 1.
In the instant case, Matsumoto (US 2013/0276277) discloses a liquid ejection apparatus manufacturing method includes forming a metallic film in at least the section to be cut of a bonding surface between the flow path forming substrate (a second substrate) and the protection substrate (a first substrate); forming a first fragile section on the protection substrate by irradiating the section to be cut of the protection substrate bonded to the flow path forming substrate from the protection substrate side with a laser beam whose condensing point is focused thereon, and forming a second fragile section on the flow path forming substrate by melting the metallic film of the section to be cut; and dividing the protection substrate and the flow path forming substrate bonded to each other along the first fragile section and the second fragile section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898